DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.  
	On page 8 of the amendment, Applicant argued that Suzuki describes coding for different partition modes but does not describe motion vector accuracy value based on coding mode (such as inter).
	While Applicant’s arguments are understood, nowhere in the specification, as-originally filed, the “coding mode” was defined as inter or intra.  The coding mode as known in the art is broad and can be interpreted not only as inter or intra, but also as the modes shown in tables 95 and 96 in fig. 15, which includes direct mode, skip mode, intra 4x4, intra 16x16 and more.  Paragraph 0078 explains that one of said modes is selected and coded for each macroblock, which is considered a coding mode for the macroblock.  Therefore, Suzuki discloses motion vector accuracy based on coding mode, as shown and explained in [FIGs 18, 21-24; ¶ 0160, 0169; the coding accuracy of a motion vector (integer accuracy, ½-pixel accuracy and ¼-pixel accuracy) according to block size or modes shown in fig. 7].   

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-2, 12-13 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The specification does not clearly explain the relationship between inferring motion vector accuracy value and the coding mode since said inferring is based on coding mode as claimed. The specification as-originally filed does not disclose any formulas, calculations, or any algorithms from the inventors showing how the inferring of motion vector accuracy value is based on coding mode. The amount of guidance or direction in the application, as originally filed, are not sufficient to enable a person skilled in the art on how to make and use the invention without undue experimentation.

5.	Claims 1-2, 12-13 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	The claims discloses the limitation “wherein motion vector accuracy value is inferred when the motion vector difference is zero.” It is unclear where said limitation is discloses in the specification as-originally filed even though Applicant stated that support for said limitation can be found at least on page 19, lines 4-14 and page 10, lines 20-23.  The Examiner checked pages 10 and 19 and nothing found related to said limitation.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-2, 12-13 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims teaches the limitation “wherein motion vector accuracy value is inferred when the motion vector difference is zero, regardless of block size” emphasis added. The specification clearly discloses that on table 1, page 11, that motion vector accuracy is based on partition or block sizes; therefore, it seems that the claimed limitation opposes the teachings in the specification. Appropriate explanation is required


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


9.	Claim(s) 1, 2, 5, 10-13, 16, and 21-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by SUZUKI (US 2008/0165856).
As per claim 1, Suzuki discloses an apparatus [Fig. 13 shows a coding apparatus; ¶ 0002: a coding apparatus and a decoding apparatus, particularly relates to the coding/decoding technique of a motion vector.], comprising:
a processor configured to encode a block in a picture using a motion vector [Fig. 4 shows a motion vector 76 and a prediction block; Fig. 13 shows a coding apparatus with a MV prediction unit 215; ¶ 0150: The devices shown in FIGS. 31 and 32 are configured by circuits... processor 106 for accuracy revision processes], 
wherein an adaptive motion vector accuracy scheme is used to select an accuracy of a motion vector difference between a motion vector for the block and a motion vector predictor, used to encode the block [¶ 0087: The coding of a motion vector equivalent to this embodiment is a method of preparing the some-types accuracy of a differential motion vector, selecting the accuracy of a differential motion vector for each decoding block; ¶ 0090-0093], and wherein at least two syntax elements [¶ 0086: data MVD syntax shown in FIGS. 1 and 2] are indicative of more than two motion vector difference precision choices for the block [¶ 0086: the invention is characterized in processing in MVD precision 13 in data MVD syntax shown in FIGS. 1 and 2 (interpreted as at least two syntax), each configuration of an MV predictor 215 and hree types of 1/4-pixel accuracy, 1/2-pixel accuracy and 1-pixel accuracy are prepared as a candidate for the accuracy of a differential motion vector. Also, different accuracies can be allocated to a horizontal component and a vertical component of differential vector (interpreted as more than two motion vector difference precision choices)] and wherein motion vector accuracy value is inferred when the motion vector difference is zero [¶ 0136; For a predicting method, there is a method of predicting based upon added values of the mv_shift values of 7A and 7B. For concretely utilized means, there is control means for omitting the coding of an mv_shift value (MVD precision) and using 1/8-pixel accuracy or 1/4-pixel accuracy as a defined value in both the coding and decoding apparatuses in case the added value is 0.  It is clear that the accuracy can be ¼-pixel in case the added value of the mv_shift value, considered as MVD precision value, is zero], regardless of block size and is based on coding mode [FIGs 21-24; ¶ 0160, 0169; the coding accuracy of a motion vector (integer accuracy, ½-pixel accuracy and ¼-pixel accuracy) according to block size or modes shown in fig. 7].
As per claim 2, arguments analogous to those applied for claim 1 are applicable for claim 2.  Suzuki further discloses in a video encoder [¶ 0003: moving picture coding/decoding].
As per claim 5, Suzuki discloses the method of claim 2, and 
wherein a dominant motion vector component is determined responsive to at least one [NOTE: Only one of the following limitations is required to be taught.]: 
an amplitude of the motion vector, when the motion vector is an integer motion vector, 
a motion vector of neighboring blocks with respect to the block [[¶ 0023: an mv_shift value of a specific MB… a situation of the circumference (for example, a situation of adjacent macroblocks) in addition to the determination of an accuracy value (hereinafter also called an mv_) for the coding of a differential motion vector and coding respectively performed for all MB's; ¶ 0024: In the case of (2), difference accuracies can be allocated to a horizontal component and a vertical component of a motion vector and a differential vector calculated based upon a motion vector of accuracy allocated to each component can be coded.; ¶ 0136: determining a shift value based upon a situation of the surroundings…  In other words, motion vector shift values which determine accuracies of the motion vectors may be determined from the adjacent (i.e., neighboring) blocks.]].
As per claim 10, Suzuki discloses the method of claim 2, and
wherein the accuracy of the motion vector used to encode the block is explicitly signaled in an encoded bitstream [¶ 0133: The default value of the motion vector accuracy can be set in a range of 0-3 (0-2 in the case of a 1/4 MC type) like an mv_shift value and is switched in units of bit stream or in units of frame. At this time, a code of the default value shall be included in a header at the beginning of data in the case of a bit stream unit and picture header data in the case of a frame unit].
As per claim 11, Suzuki discloses the method of claim 2, and
wherein the accuracy of the motion vector used to encode the block is inferred from previously decoded video in the picture or in a sequence that includes the picture [¶ 0023: an mv_shift value of a specific MB… a situation of the . 
As per claim 12, arguments analogous to those applied for claims 1 and 2 are applicable for claim 12. 
As per claim 13, arguments analogous to those applied for claims 1 and 2 are applicable for claim 13.  Suzuki further discloses in a video decoder [¶ 0003: moving picture coding/decoding].
As per claim 16, arguments analogous to those applied for claim 5 are applicable for claim 16. 
As per claim 21, arguments analogous to those applied for claim 10 are applicable for claim 21. 
 claim 22, arguments analogous to those applied for claim 11 are applicable for claim 22. 
As per claim 23, arguments analogous to those applied for claims 1 and 2 are applicable for claim 23.  Furthermore, Suzuki discloses a non-transitory computer readable storage media having video signal data encoded thereupon [¶ 0175: technology for coding picture information into a digital signal including less codes in devices and systems for transmitting, storing and displaying a moving picture.]
As per claim 24, Suzuki discloses wherein the accuracy of the motion vector used to decode the block is explicitly received in an encoded bitstream (¶ 0022, coding the information of the selected accuracy).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 7-9 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SUZUKI (US 2008/0165856) in view of Ugur et al. (US 2008/0075165) hereinafter “Ugur”.
As per claim 7, Suzuki discloses the method of claim 2.
However, Suzuki does not clearly disclose wherein selection criteria for motion vector accuracy comprise statistics of a local picture region, the local picture region corresponding to at least one of a portion of the picture, the picture, and one or more other pictures, and wherein the picture and the one or more other pictures are included in a same video sequence.
In a similar field of endeavor, Ugur discloses
wherein selection criteria for motion vector accuracy comprise statistics of a local picture region, the local picture region corresponding to at least one of a portion of the picture, the picture, and one or more other pictures [¶ 0004: The motion vectors do not necessarily have full pixel accuracy but could have fractional pixel accuracy as well. This means that, motion vectors can also point to fractional pixel locations of the reference image. In order to obtain the samples at fractional pixel locations, interpolation filters are used in the MCP process. Current video coding standards describe how the decoder should obtain the samples at fractional pixel accuracy by defining an interpolation filter. In some standards, motion vectors can have at most half pixel accuracy and the samples at half pixel locations are obtained by averaging the neighboring samples at full-pixel locations. Other standards support motion vectors with up to quarter pixel accuracy where half pixel samples are obtained by symmetric-separable 6-tap filter and quarter pixel samples are obtained by averaging the This information specifies, from a pre-defined set of filter types, what kind of interpolation filter is used; ¶ 0058: The motion information usually takes the form of motion vectors [Ax(x,y), Ay(x,y)]. The pair of numbers Ax(x,y) and Ay(x,y) represents the horizontal and vertical displacements of a pixel (x,y) in the current frame In(x,y) with respect to a pixel in the reference frame Rn(x,y).; ¶ 0061: When the statistical characteristic of each image is symmetric, the number of coefficients can be reduced. However, in many video sequences, some images do not possess symmetrical properties. For example, in a video sequence where the camera is panning horizontally resulting in a horizontal motion blur, the images may possess vertical symmetry, but not horizontal symmetry; Also see ¶ 0063; ¶ 0064: Assume 6-tap filters are used for interpolating pixel locations with quarter-pixel accuracy. The naming convention for locations of integer and sub-pixel samples are shown in FIG. 1… It is possible to use an independent filter for each sub-pixel location to interpolate the corresponding sub-pixel samples… If it is assumed that the statistical properties of an image signal are symmetric, then the same filter coefficients can be used in the case where the distance of the corresponding full-pixel positions to the current sub-pixel position is equal; In other words, the statistical properties of an image (i.e., pixels of a local picture region) can be used as a way to select interpolation filters for a specific motion vector accuracy; Also see ¶¶ 0075 and 0088], and 
wherein the picture and the one or more other pictures are included in a same video sequence [¶ 0063: First, the encoder performs the regular motion estimation for the frame using a base filter and calculates the prediction signal for the whole frame. .
Therefore, it would have been obvious at the time of invention to a person having ordinary skill in the art to modify the motion vector prediction process of Suzuki by incorporating the method disclosed in Ugur in order to reduce MV information that needs to be transmitted [See Ugur, ¶ 0064].
As per claim 8, the combination discloses the method of claim 7.
Ugur further discloses wherein the statistics of the local picture region are selected from at least one of: 
(i) a pixel variance in the local region [¶ 0060: the objective of motion estimation is to find an NxN pixel block in the reference frame that matches the characteristics of the macroblock in the current picture according to some criterion. This criterion can be, for example, a sum of absolute differences (SAD) between the pixels of the macroblock in the current frame and the block of pixels in the reference frame with which it is compared. This process is known generally as “block matching”. It should be noted that, in general, the geometry of the block to be matched and that in the reference frame do not have to be the same, as real-world objects can undergo scale changes, as well as rotation and warping; ¶ 0062: The present invention uses at least four different symmetrical properties to construct different filters. These filters are referred to as adaptive interpolation filters (AIFs). The different symmetrical properties can be denoted as ALL-AIF, HOR-AIF, VER-AIF and H+V-AIF. After constructing these filters with different symmetrical properties, , 
(ii) a variance of decoded residue coefficients in the local region, 
(iii) a variance of edge orientations in the local region, and 
(iv) a variance of edge strengths in the local region.
See motivation provided by Ugur above.
As per claim 9, Suzuki discloses the method of claim 2.
However, Suzuki does not clearly/specifically disclose wherein selection criteria for motion vector accuracy comprise an amplitude of a searched motion vector.
In a similar field of endeavor, Ugur discloses wherein selection criteria for motion vector accuracy comprise an amplitude of a searched motion vector [See ¶¶ 0061-0062; ¶ 0064: If it is assumed that the statistical properties of an image signal are symmetric, then the same filter coefficients can be used in the case where the distance (amplitude) of the corresponding full-pixel positions to the current sub-pixel position is equal. In this way, some of the sub-pixel locations can use the same filter coefficients as other locations. Thus, there is no need to transmit the filter coefficients for them. For example, the filter used for interpolating h will be the same as the filter used for interpolating b. Also, the number of filter coefficients used for some sub-pixel locations can also be reduced. For example, the number of filter coefficients required for .
Therefore, it would have been obvious at the time of invention to a person having ordinary skill in the art to modify the motion vector prediction process of Suzuki by incorporating the method disclosed in Ugur in order to reduce MV information that needs to be transmitted [See Ugur, ¶ 0064].
As per claims 18-20, arguments analogous to those applied for claims 7-9 are applicable for claims 18-20. 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482